DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-18 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features "each support arm including an attaching section and an arm section separated by an intermediate transition region" as recited in claims 1, 10 and 17, "a first edge of the elongated strap" as recited in claims 5 and 13, and "wherein the first and second alignment edges are each disposed at an angle with respect to the elongated strap which is at least 10 degrees" as recited in claims 7 and 14 and 17 must be shown or the feature(s) canceled from the claim(s).  It is noted that no intermediate transition region is clearly shown in the drawings.  The support arms 28 and 30 each appears to be a single piece, comprising an attaching area and an unattached arm area, absent of showing any separated regions.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 5, there is no antecedent basis in the specification for "wherein portions of each of the arm sections extend past a first edge of the elongated strap when the arm sections are positioned adjacent the elongated strap";
In claim 7, there is no antecedent basis in the specification for "wherein the first and second alignment edges are each disposed at an angle with respect to the elongated strap which is at least 10 degrees";
In claim 13, there is no antecedent basis in the specification for "wherein portions of each of the arm sections extend past a first edge of the elongated strap when the arm sections are positioned adjacent the elongated strap";
In claim 14, there is no antecedent basis in the specification for "wherein the first and second alignment edges are each disposed at an angle with respect to the elongated strap which is at least 10 degrees";
In claim 18, there is no antecedent basis in the specification for "wherein the first and second alignment edges are each disposed at an angle with respect to the elongated strap which is at least 10 degrees".
Claim Objections 
The claims are objected to because they include reference characters, such as "W", "C" and "L" as recited in claims  1, 4, 6, 10, 12 and 17 which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). 
Claims 1, 4, 10, 12 and 17 are objected to because of the following informalities:
In claim 1, line 7, it appears that there is a redundant space between "first" and "and";
In claim 1, line 3, "spaced apart from one another a distance" appears to read "spaced apart from one another with a distance";
In claim 1, bottom line 2, it appears that there is a redundant space between "locations" and "and";
In claim 1, bottom line, "the transparent sheet locations" appear to read "the first and second spaced apart sheet locations" for consistency;
In claim 4, line 1, "the first and second transparent sheet locations" appear to read "the first and second sheet locations" for consistence with the sheet locations defined in claim 1;
In claim 4, line 2, "spaced apart from one another along the sheet a distance" appears to read "spaced apart from one another along the sheet with a distance";
In claim 4, lines 2-3, "at least 0.3 times distance" appears to read "at least three tenths of the distance";
In claim 10, line 3, "spaced apart from one another a distance" appears to read "spaced apart from one another with a distance";
In claim 10, line 7, it appears that there is a redundant space between "first" and "and";
In claim 12, lines 3-4, "spaced apart from one another along the sheet a distance" appears to read "spaced apart from one another along the sheet with a distance";
In claim 12, line 4, "at least 0.3 times distance" appears to read "at least three tenths of the distance";
In claim 17, line 7, it appears that there is a redundant space between "first" and "and";
In claim 17, bottom line 3, "distance C between the first and second locations" appears to read "a distance (C) between the first and second sheet locations ".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7-9 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 7 recites the limitations "a first alignment edge disposed adjacent the first fastener element", "a second alignment edge disposed adjacent the third fastener element" and "wherein the first and second alignment edges are each disposed at an angle with respect to the elongated strap which is at least 10 degrees", which render the claim indefinite.  The first fastener element and the third fastener element are not previously defined in claim 7 and the claims from which claims 7 depend.  There is insufficient antecedent basis for "the first fastener element" and "the third fastener element" in the claim.  Consequently, the locations of the first alignment edge and the second alignment edge and the claimed angle with respect to the elongated strap cannot be ascertained.  For examination purposes, examiner has interpreted that the first fastener element and the third fastener element are any fastener element in the face shield.
	Claim 14 recites the limitations "a first alignment edge disposed adjacent the first fastener element", "a second alignment edge disposed adjacent the third fastener element" and "wherein the first and second alignment edges are each disposed at an angle with respect to the elongated strap which is at least 10 degrees", which render the claims indefinite.  The first fastener element and the third fastener element are not previously defined in claim 14 and the claims from which claims 14 depend.  There is insufficient antecedent basis for "the first fastener element" and "the third fastener element" in the claim.  Consequently, the locations of the first alignment edge and the second alignment edge and the claimed angle with respect to the elongated strap cannot be ascertained.  For examination purposes, examiner has interpreted that the first fastener element and the third fastener element are any fastener element in the face shield.
	Similarly, claims 8 and 15 each recite the limitations "the second fastener element" and "the fourth fastener element".  There is insufficient antecedent basis for these limitations in the claims.  Consequently, the locations of the second fastener element and the fourth fastener element as claimed cannot be ascertained.  For examination purposes, examiner has interpreted that the second fastener element and the fourth fastener element are any fastener element in the face shield
Claims 9 and 16 each depend from a rejected base claim and are likewise rejected. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Claims 10 and 17 each recite the limitation "wherein the transparent sheet is supported on a user exclusively by the support arms, which appears to be claiming a human body which is not directed to statutory subject matter (i.e. human per se). See MPEP 2106, Section I.  It is respectfully suggested that this rejection may be overcome by including a phrase such as "configured to," "adapted to," "when in use," "capable of" or "while being worn."
Claims 11-16 and 18 each depend from a rejected base claim and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hazard (US 4,859,184 A) in view of Swart (US 2021/0401090 A1).
Regarding claim 1, Hazard discloses a face shield (face shield 210; fig. 3; col. 3, ll. 18-20) comprising: 
a transparent sheet (transparent face shielding panel 212; fig. 3; col. 3, ll. 21-27) having first and second opposite side edges (two lateral side edges; see annotated fig. 3) spaced apart from one another a distance W along the transparent sheet (see annotated fig. 3) and first and second opposite end edges (bottom edge 218 being a first end edge and top edge 219 being a second end edge; fig. 3; col. 3, ll. 38-43); 
a strap component (straps 233, 235 and 228 together forming a strap component; fig. 3; col. 3, ll. 28-32, 44-50) including 
an elongated strap (flexible strap 228; fig. 3; col. 3, ll. 44-50) configured to encircle a user's neck (at least partially encircling a user's neck; figs. 3, 5; col. 3, ll. 44-50); 
first and second support arms (rigid straps 233, 235; fig. 3; col. 3, ll. 28-32) disposed on the elongated strap (fig. 3; col. 3, ll. 44-50), with each support arm including an attaching section (see annotated fig. 3) and an arm section (see annotated fig. 3) separated by an intermediate transition region (a section between the attaching section and the arm section; see annotated fig. 3), with each of the support arms being secured to the elongated strap along a length of the attaching section (see annotated fig. 3) and up to and terminating at the transition region (see annotated fig. 3); and 
wherein the respective first and second support arms are secured to the transparent sheet at separate respective first and second spaced apart sheet locations by a securing means (see annotated fig. 3; col. 3, ll. 28-35) and wherein the transparent sheet is supported on the strap component exclusively at the transparent sheet locations (see annotated fig. 3; col. 3, ll. 28-35).
Hazard does not explicitly disclose wherein the transparent sheet is flexible.  However, Swart teaches a face shield (shield 110; figs. 1-3; para. 0028) comprising a transparent flexible sheet (a flexible and transparent shield 111; figs. 1-3; para. 0029).  Hazard and Swart are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the transparent sheet as disclosed by Hazard, with wherein the transparent sheet is flexible, in order to be fitted with a user's face and also provide flexibility for adjustment.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the transparent sheet as claimed to be flexible as taught by Swart, in order to provide a pliable face shield for easy adjustment.  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Hazard does not explicitly disclose wherein the respective first and second support arms to the transparent sheet are secured to the transparent sheet by first and second fasteners.  However, Swart teaches wherein first and second support arms (two side legs 122; fig. 4; paras. 0030-0031) to the transparent sheet (shield 111; paras. 0030-0031) are secured to the transparent sheet by first and second fasteners (releasably connected by two fasteners 113; para. 0030).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the securing means as disclosed by Hazard, with wherein the respective first and second support arms to the transparent sheet are secured to the transparent sheet by first and second fasteners as taught by Swart, in order to enable easy attachment, detachment, replacement and repositioning of the transparent sheet based on needs (Swart; para. 0030).
Regarding claim 2, Hazard and Swart, in combination, disclose the face shield of Claim 1.  Hazard does not disclose wherein the first fastener includes first and second fastener elements that form a hook and loop fastener mechanism and the second fastener includes third and fourth fastener elements that form a hook and loop fastener mechanism, wherein the second and fourth fastener elements are secured to the transparent sheet at the respective first and second sheet locations and wherein the first and third fastener elements are secured to the respective first and second arm sections of the support arms.  However, Swart teaches wherein the first fastener and the second fastener are hook and loop fasteners (para. 0030). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the first fastener and the second fastener, with wherein the first fastener and the second fastener are hook and loop fasteners as taught by Swart, in order to provide a suitable fastening means to enable easy attachment, detachment, replacement and repositioning of the transparent sheet based on needs (Swart; para. 0030).  By this configuration, the first fastener would include first and second fastener elements that form a hook and loop fastener mechanism and the second fastener would include third and fourth fastener elements that form a hook and loop fastener mechanism, wherein the second and fourth fastener elements are secured to the transparent sheet at the respective first and second sheet locations and wherein the first and third fastener elements are secured to the respective first and second arm sections of the support arms.
Regarding claim 3, Hazard and Swart, in combination, disclose the face shield of Claim 1, and Hazard further discloses wherein the first and second support arms are disposed on the elongated strap with the respective arm sections facing one another (see annotated fig. 3).
Regarding claim 4, Hazard and Swart, in combination, disclose the face shield of Claim 3, and Hazard further discloses wherein the first and second transparent sheet locations are spaced apart from one another along the sheet a distance C which is at least 0.3 times distance W (see annotated fig. 3).
Regarding claim 5, Hazard and Swart, in combination, disclose the face shield of Claim 4, and Hazard further discloses wherein portions of each of the arm sections extend past a first edge of the elongated strap when the arm sections are positioned adjacent the elongated strap (extending past a first edge of the elongated strap toward the transparent sheet; see annotated fig. 3).
Regarding claim 6, Hazard and Swart, in combination, disclose the face shield of Claim 5, and Hazard further discloses wherein each of the arm sections has an arm section length L extending from the transition region to a distal end of the arm section (see annotated fig. 3).
Hazard does not explicitly disclose where length L is at least 1.5 inches.  However, the arm section length appears to be at least 1.5 inches in view of Figs. 3 and 5 of Hazard.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the arm section length, where length L is at least 1.5 inches, in order to keep the transparent shield apart from a user's face for a suitable distance when in use.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 7, Hazard and Swart, in combination, disclose the face shield of Claim 6, and Hazard further discloses wherein the arm section of the first support arm defines a first alignment edge (a bottom edge of the arm section; see annotated fig. 3) disposed adjacent the first sheet location (see annotated fig. 3) and wherein the arm section of the second support arm defines a second alignment edge (a bottom edge of the arm section; see annotated fig. 3) disposed adjacent a third fastener element (see annotated fig. 3) and wherein the first and second alignment edges are each disposed at an angle with respect to the elongated strap which is at least 10 degrees (when the face shield is in use; see annotated fig. 3).  As addressed for claim 1, by combination of Hazard and Swart, the modified face shield would have the first and second fasteners positioned at first and second sheet locations respectively.  Therefore, the first alignment edge would be disposed adjacent the first fastener including a first fastener element, and the second alignment edge would be disposed adjacent the second fastener including a third fastener element.
Regarding claim 8, Hazard and Swart, in combination, disclose the face shield of Claim 7, and Hazard further discloses wherein the first sheet location is disposed on the transparent sheet adjacent a corner defined by the first side edge and the first end edge of the transparent sheet (see annotated fig. 3; col. 3, ll. 28-32) and the second sheet location is disposed on the transparent sheet adjacent a corner defined by the second side edge and first end edge of the transparent sheet (see annotated fig. 3; col. 3, ll. 28-32).  As addressed for claim 1, the first and second fasteners are positioned at the first and second sheet locations respectively.  Therefore, the first fastener including a second fastener element would be disposed on the transparent sheet adjacent a corner defined by the first side edge and the first end edge of the transparent sheet, and the second fastener including a fourth fastener element would be disposed on the transparent sheet adjacent a corner defined by the second side edge and first end edge of the transparent sheet.
Regarding claim 9, Hazard and Swart, in combination, disclose the face shield of Claim 8, and Hazard further discloses the face shield is configured such that when the shield component is secured to the first support arm and to the second support arm, the respective first and second alignment edges (bottom edges of the arm sections; annotated fig. 3) are substantially aligned with the first end edge of the transparent sheet (see annotated fig. 3).
Regarding claim 10, Hazard discloses a face shield (face shield 210; fig. 3; col. 3, ll. 18-20) comprising: 
a transparent sheet (transparent face shielding panel 212; fig. 3; col. 3, ll. 21-27) having first and second opposite side edges (two lateral side edges; see annotated fig. 3) spaced apart from one another a distance W along the transparent sheet (see annotated fig. 3) and first and second opposite end edges (bottom edge 218 being a first end edge and top edge 219 being a second end edge; fig. 3; col. 3, ll. 38-43); 
a strap component (straps 233, 235 and 228 together forming a strap component; fig. 3; col. 3, ll. 28-32, 44-50) including 
an elongated strap (flexible strap 228; fig. 3; col. 3, ll. 44-50) configured to encircle a user's neck (at least partially encircling a user's neck; figs. 3, 5; col. 3, ll. 44-50); 
first and second support arms (rigid straps 233, 235; fig. 3; col. 3, ll. 28-32) disposed on the elongated strap (fig. 3; col. 3, ll. 44-50), with each support arm including an attaching section (see annotated fig. 3) and an arm section (see annotated fig. 3) separated by an intermediate transition region (a section between the attaching section and the arm section; see annotated fig. 3), with each of the support arms being secured to the elongated strap along a length of the attaching section (see annotated fig. 3) and up to and terminating at the transition region (see annotated fig. 3) and wherein each of the arm sections has an arm section length L extending from the transition region to the distal end of the arm section (see annotated fig. 3); and
wherein the respective first and second support arms are secured to the transparent sheet at separate respective first and second spaced apart sheet locations by a securing means (see annotated fig. 3; col. 3, ll. 28-35) and wherein the transparent sheet is supported on a user exclusively by the support arms when in use (see fig. 5 and annotated fig. 3; col. 3, ll. 28-35).
Hazard does not explicitly disclose where length L is at least 1.5 inches.  However, the arm section length appears to be at least 1.5 inches in view of Figs. 3 and 5 of Hazard.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the arm section length, where length L is at least 1.5 inches, in order to keep the transparent shield apart from a user's face for a suitable distance when in use.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  In re Rose, 105 USPQ 237 (CCPA 1955).
Hazard does not explicitly disclose wherein the transparent sheet is flexible.  However, Swart teaches a face shield (shield 110; figs. 1-3; para. 0028) comprising a transparent flexible sheet (a flexible and transparent shield 111; figs. 1-3; para. 0029).  Hazard and Swart are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the transparent sheet as disclosed by Hazard, with wherein the transparent sheet is flexible, in order to be fitted with a user's face and also provide flexibility for adjustment.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the transparent sheet as claimed to be flexible as taught by Swart, in order to provide a pliable face shield for easy adjustment.  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Hazard does not explicitly disclose wherein the respective first and second support arms to the transparent sheet are secured to the transparent sheet by first and second fasteners.  However, Swart teaches wherein first and second support arms (two side legs 122; fig. 4; paras. 0030-0031) to the transparent sheet (shield 111; paras. 0030-0031) are secured to the transparent sheet by first and second fasteners (releasably connected by two fasteners 113; para. 0030).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the securing means as disclosed by Hazard, with wherein the respective first and second support arms to the transparent sheet are secured to the transparent sheet by first and second fasteners as taught by Swart, in order to enable easy attachment, detachment, replacement and repositioning of the transparent sheet based on needs (Swart; para. 0030).
Regarding claim 11, Hazard and Swart, in combination, disclose the face shield of Claim 10.  Hazard does not disclose wherein the first fastener includes first and second fastener elements that form a hook and loop fastener mechanism and the second fastener includes third and fourth fastener elements that form a hook and loop fastener mechanism, wherein the second and fourth fastener elements are secured to the transparent sheet at the respective first and second sheet locations and wherein the first and third fastener elements are secured to the respective first and second arm sections of the support arms.  However, Swart teaches wherein the first fastener and the second fastener are hook and loop fasteners (para. 0030). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the first fastener and the second fastener, with wherein the first fastener and the second fastener are hook and loop fasteners as taught by Swart, in order to provide a suitable fastening means to enable easy attachment, detachment, replacement and repositioning of the transparent sheet based on needs (Swart; para. 0030).  By this configuration, the first fastener would include first and second fastener elements that form a hook and loop fastener mechanism and the second fastener would include third and fourth fastener elements that form a hook and loop fastener mechanism, wherein the second and fourth fastener elements are secured to the transparent sheet at the respective first and second sheet locations and wherein the first and third fastener elements are secured to the respective first and second arm sections of the support arms.
Regarding claim 12, Hazard and Swart, in combination, disclose the face shield of Claim 10, and Hazard further discloses wherein the first and second support arms are disposed on the elongated strap with the respective arm sections facing one another (see annotated fig. 3) and wherein the first and second fasteners are spaced apart from one another along the transparent sheet a distance C, with distance C being at least 0.3 times distance W (see annotated fig. 3).
Regarding claim 13, Hazard and Swart, in combination, disclose the face shield of Claim 12, and Hazard further discloses wherein portions of each of the arm sections extend past a first edge of the elongated strap when the arm sections are positioned adjacent the elongated strap (extending past a first edge of the elongated strap toward the transparent sheet; see annotated fig. 3).
Regarding claim 14, Hazard and Swart, in combination, disclose the face shield of Claim 13, and Hazard further discloses wherein the arm section of the first support arm defines a first alignment edge (a bottom edge of the arm section; see annotated fig. 3) disposed adjacent the first sheet location (see annotated fig. 3) and wherein the arm section of the second support arm defines a second alignment edge (a bottom edge of the arm section; see annotated fig. 3) disposed adjacent a third fastener element (see annotated fig. 3) and wherein the first and second alignment edges are each disposed at an angle with respect to the elongated strap which is at least 10 degrees (when the face shield is in use; see annotated fig. 3).  As addressed for claim 1, by combination of Hazard and Swart, the modified face shield would have the first and second fasteners positioned at first and second sheet locations respectively.  Therefore, the first alignment edge would be disposed adjacent the first fastener including a first fastener element, and the second alignment edge would be disposed adjacent the second fastener including a third fastener element.
Regarding claim 15, Hazard and Swart, in combination, disclose the face shield of Claim 14, and Hazard further discloses wherein the first sheet location is disposed on the transparent sheet adjacent a transparent sheet corner defined by the first side edge and the first end edge of the transparent sheet (see annotated fig. 3; col. 3, ll. 28-32) and the second sheet location is disposed on the transparent sheet adjacent a transparent sheet corner defined by the second side edge and first end edge of the transparent sheet (see annotated fig. 3; col. 3, ll. 28-32).  As addressed for claim 1, the first and second fasteners are positioned at the first and second sheet locations respectively.  Therefore, the first fastener including a second fastener element would be disposed on the transparent sheet adjacent a transparent sheet corner defined by the first side edge and the first end edge of the transparent sheet, and the second fastener including a fourth fastener element would be disposed on the transparent sheet adjacent a transparent sheet corner defined by the second side edge and first end edge of the transparent sheet.
Regarding claim 16, Hazard and Swart, in combination, disclose the face shield of Claim 15, and Hazard further discloses the face shield is configured such that when the shield component is secured to the first support arm and to the second support arm, the respective first and second alignment edges (bottom edges of the arm sections; annotated fig. 3) are substantially aligned with the first end edge of the transparent sheet (see annotated fig. 3).
Regarding claim 17, Hazard discloses a face shield (face shield 210; fig. 3; col. 3, ll. 18-20) comprising: 
a transparent sheet (transparent face shielding panel 212; fig. 3; col. 3, ll. 21-27) having first and second opposite side edges (two lateral side edges; see annotated fig. 3) spaced apart from one another a distance W along the transparent sheet (see annotated fig. 3) and first and second opposite end edges (bottom edge 218 being a first end edge and top edge 219 being a second end edge; fig. 3; col. 3, ll. 38-43); 
a strap component (straps 233, 235 and 228 together forming a strap component; fig. 3; col. 3, ll. 28-32, 44-50) including 
an elongated strap (flexible strap 228; fig. 3; col. 3, ll. 44-50) configured to encircle a user's neck (at least partially encircling a user's neck; figs. 3, 5; col. 3, ll. 44-50); 
first and second support arms (rigid straps 233, 235; fig. 3; col. 3, ll. 28-32) disposed on the elongated strap (fig. 3; col. 3, ll. 44-50), with each support arm including an attaching section (see annotated fig. 3) and an arm section (see annotated fig. 3) separated by an intermediate transition region (a section between the attaching section and the arm section; see annotated fig. 3), with each of the support arms being secured to the elongated strap along a length of the attaching section (see annotated fig. 3) and up to and terminating at the transition region (see annotated fig. 3); and 
wherein the respective first and second support arms are secured to the transparent sheet at separate respective first and second spaced apart sheet locations by a securing means (see annotated fig. 3; col. 3, ll. 28-35), with distance C between the first and second sheet locations along the transparent sheet being at least as great as 0.3 times the distance W (see annotated fig. 3) and wherein the transparent sheet is supported on the strap component exclusively at the transparent sheet locations (see annotated fig. 3; col. 3, ll. 28-35).
Hazard does not explicitly disclose wherein the transparent sheet is flexible.  However, Swart teaches a face shield (shield 110; figs. 1-3; para. 0028) comprising a transparent flexible sheet (a flexible and transparent shield 111; figs. 1-3; para. 0029).  Hazard and Swart are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the transparent sheet as disclosed by Hazard, with wherein the transparent sheet is flexible, in order to be fitted with a user's face and also provide flexibility for adjustment.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the transparent sheet as claimed to be flexible as taught by Swart, in order to provide a pliable face shield for easy adjustment.  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Hazard does not explicitly disclose wherein the respective first and second support arms to the transparent sheet are secured to the transparent sheet by first and second fasteners.  However, Swart teaches wherein first and second support arms (two side legs 122; fig. 4; paras. 0030-0031) to the transparent sheet (shield 111; paras. 0030-0031) are secured to the transparent sheet by first and second fasteners (releasably connected by two fasteners 113; para. 0030).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the securing means as disclosed by Hazard, with wherein the respective first and second support arms to the transparent sheet are secured to the transparent sheet by first and second fasteners as taught by Swart, in order to enable easy attachment, detachment, replacement and repositioning of the transparent sheet based on needs (Swart; para. 0030).
Regarding claim 18, Hazard and Swart, in combination, disclose the face shield of Claim 17, and Hazard further discloses wherein the arm section of the first support arm defines a first alignment edge (a bottom edge of the arm section; see annotated fig. 3) disposed adjacent the first sheet location (see annotated fig. 3) and wherein the arm section of the second support arm defines a second alignment edge (a bottom edge of the arm section; see annotated fig. 3) disposed adjacent a third fastener element (see annotated fig. 3) and wherein the first and second alignment edges are each disposed at an angle with respect to the elongated strap which is at least 10 degrees (when the face shield is in use; see annotated fig. 3).  As addressed for claim 1, by combination of Hazard and Swart, the modified face shield would have the first and second fasteners positioned at first and second sheet locations respectively.  Therefore, the first alignment edge would be disposed adjacent the first fastener, and the second alignment edge would be disposed adjacent the second fastener.


    PNG
    media_image1.png
    529
    740
    media_image1.png
    Greyscale

Annotated Fig. 3 from US 4,859,184 A

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Dinkuhn (US 1,191,773 A), Smith (US 5,500,954 A) and Gosine (US 2012/0260389 A1) are all directed to a face shield configured to be supported on a user's shoulder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732